            Case 1:19-cr-00018-ABJ Document 75 Filed 04/12/19 Page 1 of 4



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                  Case No.: 1:19-CR-00018-ABJ

UNITED STATES OF AMERICA,

                 Plaintiff,

v.

ROGER J. STONE, JR.,

            Defendant.
______________________________/

                  ROGER STONE’S RENEWED MOTION OF OBJECTIONS
                         TO THE NOTICE OF RELATED CASE

         Defendant, Roger J. Stone, Jr., renews his objections (Dkt #27) under Local Criminal

Rule 57.12, to the assignment and designation of his case as being related to United States of

America v. Netyksho, et al. (1:18-cr-00215-ABJ). Stone respectfully requests that the Court find

that his case is not related to Netyksho, and Order that this case be randomly reassigned

consistent with Local Criminal Rule 57.10, and in light of recently released information pertinent

to this case, including the Special Counsel’s investigation findings of no Russian collusion.

                              OBJECTIONS TO THE ASSIGNMENT

         Roger Stone was investigated by the Office of the Special Counsel during its

investigation of potential Russian collusion and interference in the 2016 presidential campaign.

The Office of the Special Counsel has since concluded its investigation and has found that there

is no evidence of collusion between Russia and those associated with the presidential campaign

of Donald J. Trump.1 Previously, however, opposing counsel designated this case as related to

that of United States of America v. Netyksho, et al. (1:18-cr-00215-ABJ), because the


1
    Attorney General William Barr, letter of March 24, 2019 (attached as Exhibit 1).
          Case 1:19-cr-00018-ABJ Document 75 Filed 04/12/19 Page 2 of 4



government claimed that communications between Guccifer 2.0 and Stone were obtained from

the Netyksho search warrant.

       Now that the Department of Justice has concluded that there was no conspiracy between

Russian agents and any American citizen, including Roger Stone, this “connection” is

unsubstantiated. The Netyksho case is unlikely to ever be tried because the defendants will

unlikely ever subject themselves to the jurisdiction of this Court. Additionally, the only

document filed in Netyksho, the Indictment, states no American was part of the conspiracy

charged. There is nothing left to “connect” Roger Stone to.

       The basis for the exception to random assignment of judges is to ensure judicial economy

in situations where two cases are “so related that they involve common factual issues or grow out

of the same event or transaction” and the hearing of each case by a separate judge will result in a

waste “of time and resources.” Tripp v. Exec. Office of President, 196 F.R.D. 201, 202 (D.D.C.

2000). The goal of joining two related cases by conserving judicial resources only occurs by

having a district judge familiar with the facts and legal issues of the original case. See United

States v. Smith, 1990 WL 91611, at *2 (D.D.C. June 19, 1990) (unpublished). Stone’s case, given

the “no Russian collusion” conclusion, should have been randomly assigned.

       While the government claims there is evidence connecting a search warrant in the

Netyskho case relevant to Stone’s case, the government now contends that Russians did not

conspire with American citizens, including anyone in the Trump Campaign, or Roger Stone.

Other than an allegation that Russians, and Stone, independently had some type of contact with

WikiLeaks via Twitter, there is no there there. This case does not arise from the same

“transaction or event” as the Netyskho case. Stone’s case arises out of a congressional hearing,

while Netyskho arises out of a foreign government attacking the American electoral process.
          Case 1:19-cr-00018-ABJ Document 75 Filed 04/12/19 Page 3 of 4



       Absent the proffering of any evidence establishing a potential relationship between the

Russians and Stone, or Stone and the now debunked collusion scenario, this case should be

reassigned before a Court chosen in the usual course of this District’s practices. Local Rule 57.10

should not be circumvented by a proven false narrative.


                                          CONCLUSION

       For the foregoing reasons, Roger Stone’s renewed objections should be sustained, and his

case be sent to the Calendar and Case Management Committee for random assignment. The

Defendant reserves his right to renew these objections should the contents of the Special

Counsel’s Report be released and shed further light on this issue.

                                                  Respectfully submitted,

                                                By: /s/_________________


                                                 BRUCE S. ROGOW
L. PETER FARKAS                                  FL Bar No.: 067999
HALLORAN FARKAS & KITTILA, LLP                   TARA A. CAMPION
DDC Bar No.: 99673                               FL Bar: 90944
1101 30th Street, NW                             BRUCE S. ROGOW, P.A.
Suite 500                                        100 N.E. Third Avenue, Ste. 1000
Washington, DC 20007                             Fort Lauderdale, FL 33301
Telephone: (202) 559-1700                        Telephone: (954) 767-8909
Fax: (202) 257-2019                              Fax: (954) 764-1530
pf@hfk.law                                       brogow@rogowlaw.com
                                                 tcampion@rogowlaw.com
                                                 Admitted pro hac vice

ROBERT C. BUSCHEL                                GRANT J. SMITH
BUSCHEL GIBBONS, P.A.                            STRATEGYSMITH, PA
FL Bar No.: 006436                               DCC Bar No.: 00036
One Financial Plaza, Suite 1300                  FL Bar No.: 935212
100 S.E. Third Avenue                            401 East Las Olas Boulevard
Fort Lauderdale, FL 33394                        Suite 130-120
Telephone: (954) 530-5301                        Fort Lauderdale, FL 33301
Fax: (954) 320-6932                              Telephone: (954) 328-9064
Buschel@BGlaw-pa.com                             gsmith@strategysmith.com
Admitted pro hac vice
          Case 1:19-cr-00018-ABJ Document 75 Filed 04/12/19 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on April 12, 2019, I electronically filed the foregoing with the

Clerk of Court using CM/ECF. I also certify that the foregoing is being served this day on all

counsel of record or pro se parties, via transmission of Notices of Electronic Filing generated by

CM/ECF.

                                                  By: /s/ Robert Buschel
                                                     Robert C. Buschel


United States Attorney’s Office for the United States Depart of Justice
District of Columbia                    Special Counsel’s Office

MICHAEL JOHN MARANDO           AARON SIMCHA JON ZELINSKY
JONATHAN IAN KRAVIS            JEANNIE SCLAFANI RHEE
U.S. ATTORNEY'S OFFICE FOR THE ANDREW DANIEL GOLDSTEIN
DISTRICT OF COLUMBIA           LAWRENCE RUSH ATKINSON
555 Fourth Street, NW          U.S. DEPARTMENT OF JUSTICE
Washington, DC 20530           SPECIAL COUNSEL’S OFFICE
Telephone: (202) 252-6886      950 Pennsylvania Avenue, NW
Fax: (202) 651-3393            Washington, DC 20530
michael.marando@usdoj.gov      Telephone: (202) 616-0800
jonathan.kravis3@usdoj.gov     Fax: (202) 651-3393
                               asjz@usdoj.gov
                               jsr@usdoj.gov
                               adg@usdoj.gov
                               lra@usdoj.gov
Case 1:19-cr-00018-ABJ Document 75-1 Filed 04/12/19 Page 1 of 4
Case 1:19-cr-00018-ABJ Document 75-1 Filed 04/12/19 Page 2 of 4
Case 1:19-cr-00018-ABJ Document 75-1 Filed 04/12/19 Page 3 of 4
Case 1:19-cr-00018-ABJ Document 75-1 Filed 04/12/19 Page 4 of 4
